       Case 3:18-cv-01114-MPS Document 49 Filed 12/14/18 Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

PENNSYLVANIA HIGHER
EDUCATION ASSISTANCE AGENCY,

       Plaintiff,                          Civil Action No. 3:18-cv-1114 (MPS)

       v.

JORGE L. PEREZ, in his official capacity
as Commissioner of the Connecticut
Department of Banking,

CONNECTICUT DEPARTMENT OF
BANKING,

BETSY DEVOS, in her official capacity
as Secretary of the United States
Department of Education,

       and

UNITED STATES DEPARTMENT OF
EDUCATION,

       Defendants.




                    REPLY IN SUPPORT OF FEDERAL DEFENDANTS’
                     MOTION TO DISMISS AMENDED COMPLAINT
        Case 3:18-cv-01114-MPS Document 49 Filed 12/14/18 Page 2 of 12




                                       INTRODUCTION
       Plaintiff Pennsylvania Higher Education Assistance Agency (PHEAA) maintains that it is

disadvantaged by a conflict between state and federal law. But instead of seeking a declaratory

judgment solely against Connecticut, or otherwise asserting a preemption defense on its own

behalf, PHEAA attempts to forcibly delegate its role in prosecuting this suit to the Department of

Education (Education). The Federal Government cannot be forced to into litigation—under

interpleader or any other theory— in every lawsuit involving preemption, and this case is no

exception. Rather than contort the law of interpleader, PHEAA should proceed with its claims

against Connecticut and litigate the preemption dispute to a conclusion.

                                         ARGUMENT

  I.   Use of Interpleader in this Action Is Inappropriate.

       A. PHEAA Fails to Show Adverse Claims of Ownership.

        PHEAA’s interpleader claim should be dismissed, first, because it does not involve

adverse claims of ownership over the same property. Indeed, the “purpose of an interpleader action

is to allow the stakeholder, the interpleader plaintiff, to establish proper ownership of some

property in order to avoid future vexations.” See United States v. Barry Fischer Law Firm, LLC,

No. 10 Civ. 7997 (TPG), 2011 WL 31545, at *4 (S.D.N.Y. Jan. 5, 2011). The Second Circuit has

rejected a Rule 22 interpleader action where the adverse claims were “not conflicting claims of the

right to ownership of an identifiable fund or piece of property.” See Bradley v. Kochenash, 44

F.3d 166, 169 (2d Cir. 1995).

       In response, PHEAA relies primarily on a 40-year-old, out-of-circuit, district court

decision. See United States v. Am. Film Inst., 79 F.R.D. 374, 377 (D.D.C. 1978). This case

concerned an interpleader action by the Library of Congress to determine which among three

                                                   -1-
         Case 3:18-cv-01114-MPS Document 49 Filed 12/14/18 Page 3 of 12



defendants held the “exclusive right to copy and gain access to [a] film, and to veto such access

and copying by anyone else.” Id. at 376. But the court recognized that the exclusive rights to a

film are “closely akin to property interests, involving as they do the full beneficial use of the

materials in question.” Id. at 377. Accordingly, determining the ownership rights in that case was

no different from any other ownership dispute appropriately litigated via interpleader.

       Here, Connecticut does not contend that it owns legal title or any other exclusive rights to

the student loan documents, but only that it may inspect the documents. See Am. Compl. ¶¶ 46-

47, ECF No. 34. Absent a dispute of ownership or associated rights over the same property, the

instant interpleader claim should be dismissed. See Indianapolis Colts v. Mayor & City Council

of Baltimore, 741 F.2d 954, 956-57 (7th Cir. 1984) (rejecting an interpleader claim about whether

Baltimore or Indianapolis should keep the Colts football team, where Baltimore claimed ownership

of the franchise and operators of the Indianapolis stadium claimed only a contractual right to

determine the new owner of the team, which did not amount to a claim of ownership).

       Even PHEAA’s argument that a dispute about “competing claims over the right of access

to property” suffices for interpleader, Pl.’s Opp’n Fed. Defs.’ MTD (Pl.’s Opp’n) at 12, ECF No.

48, is not well suited to this case, as only one party seeks to access the student loan documents

(Connecticut). This is not a case where multiple parties are claiming the same right of ownership

or access to certain property, which the court can sort out with all claimants present. See CF 135

Flat LLC v. Triadou SPV S.A., No. 15-CV-5345 (AJN), 2016 WL 1109092, at *4 (S.D.N.Y. Mar.

18, 2016) (“Even if an interpleader plaintiff faces potentially inconsistent obligations, interpleader

is only proper if both defendants lay claim to the same thing (i.e. the same fund or property).”).

Just as Baltimore and Indianapolis were “not claimants to the same stake” because “Baltimore

seeks ownership of the Colts franchise, whereas [Indianapolis] has no claim to ownership of the



                                                -2-
             Case 3:18-cv-01114-MPS Document 49 Filed 12/14/18 Page 4 of 12



franchise,” Indianapolis Colts, 741 F.2d at 956, Connecticut and Education are not claimants to

the same stake here because only Connecticut asserts a claim of access to the records.

        B. PHEAA Fails to Show a Threat of Double Liability on a Single Obligation.

        PHEAA’s interpleader claim also fails because PHEAA cannot demonstrate a risk of

“double or multiple liability” on a single obligation. See Fed. R. Civ. P. 22(a)(1). As to double or

multiple liability, PHEAA argues that because it may face liability from Connecticut or Education,

the threat of “only one penalty,” Pl.’s Opp’n at 15, constitutes a showing of double liability. Try

as it might, PHEAA cannot make one equal two. A showing of “double liability” inherently

requires PHEAA to show a threat of more than one liability on a single obligation. Indeed, the

only case cited by PHEAA on this point, William Penn Life Insurance Co. v. Viscuso, 569 F. Supp.

2d 355, 360 (S.D.N.Y. 2008), explains that double liability requires a showing of “multiple and

inconsistent liabilities on a single obligation,” whereby the defendants could pursue separate court

actions and receive inconsistent judgments as to ownership of disputed property. Thus, PHEAA’s

only legal support does not support the claim that “one penalty” is sufficient to establish double

liability.

        Likely recognizing that the risk of a single liability does not suffice, PHEAA outlines a

new purported threat of double liability in its response. PHEAA claims that if the Court decides

that Connecticut law is not preempted, and Education is not a party to this suit, then Education

would be “free to litigate PHEAA’s obligations . . . in a court of their choosing[,] thereby exposing

PHEAA to . . . the possibility of an inconsistent ruling by a different court.” Pl.’s Opp’n at 19.

However, Education has no plans to impose penalties on, or initiate litigation against PHEAA for

complying with a federal court order holding that Connecticut state law is not preempted.

PHEAA’s argument to the contrary is purely speculative. As a consequence, PHEAA cannot show



                                                -3-
         Case 3:18-cv-01114-MPS Document 49 Filed 12/14/18 Page 5 of 12



a “real and reasonable fear” of being subject to double liability here. See Wash. Elec. Co-op., Inc.

v. Paterson, Walke & Pratt, P.C., 985 F.2d 677, 679 (2d Cir. 1993); Indianapolis Colts, 741 F.2d

at 957-58.

       PHEAA concedes that it must further establish that any threat of double liability “arises

from a single obligation.” Pl.’s Opp’n at 16. PHEAA cannot make this showing, either, as its

dispute with Connecticut concerns separate obligations under state law and PHEAA’s contract

with Education.    See Am. Compl. ¶¶ 3-6.        PHEAA claims that it has incurred only “one

obligation,” namely, its contract with the federal Government, which has “given rise” to two

separate claims. Pl.’s Opp’n at 16. Yet, PHEAA fails to explain how a contract with a federal

agency could give rise to a document request by a state. Indeed, in its Amended Complaint,

PHEAA specifically alleges an “obligation with respect to production of the Documents,” and that

“conflicting state and federal governmental directives,” and not simply the contract with

Education, are the obligations “giving rise to this proceeding.” Am. Compl. ¶¶ 86, 96.

       It is uncontroverted that, in addition to contracting with Education, PHEAA applied for

and received a license from Connecticut to act as a student loan servicer in the state, subjecting it

to the state obligations now at issue. Pl.’s Opp’n at 3; Am. Compl. ¶ 46 (alleging that Connecticut

gave PHEAA an opportunity to “show compliance with all lawful requirements for the retention

of its student loan servicer license in Connecticut pursuant to Section 4-182(c) of the Connecticut

General Statutes”). See also Student Loan Servicing All. v. District of Columbia, No. CV 18-0640

(PLF), 2018 WL 6082963, at *23 (D.D.C. Nov. 21, 2018) (finding federal preemption in a similar

student loan case, where the Federal Government was not interpleaded, on the ground that

“allowing a state to impose separate, and potentially conflicting, contracting requirements would

nullify” congressional intent). Thus, just as in Bankers Trust Co. v. Manufacturers National Bank



                                                -4-
         Case 3:18-cv-01114-MPS Document 49 Filed 12/14/18 Page 6 of 12



of Detroit, 139 F.R.D. 302, 308 (S.D.N.Y. 1991), PHEAA has “inconsistent duties to separate

parties under two separate, but related agreements,” and PHEAA alleges that it “may . . . breach[]

one agreement by complying with duties under the other.” And just as in that case, “this situation

does not come within the scope of rule interpleader, [and] the interpleader complaint must be

dismissed.” Id.

       C. Permitting PHEAA’s Interpleader Action Could Improperly Compel the United
          States into Litigation in Other Preemption Disputes.

       Finally, the interpleader claim should be dismissed because permitting the instant suit

would enable parties to interplead the Federal Government whenever a plaintiff arguably could

not comply with both state and federal law. PHEAA argues, however, that the instant case is

entirely unique, and that the risk of further compelled litigation is unfounded. PHEAA is incorrect.

       PHEAA strives to distinguish the instant dispute from “run-of-the-mill preemption cases,”

Pl.’s Opp’n at 17, but unsurprisingly fails to identify any material differences. PHEAA tries to

distinguish Wyeth v. Levine, 555 U.S. 555 (2009) as a dispute that was inappropriate for

interpleader relief, because the preemption argument there was rejected and plaintiff thus

“ultimately bore tort responsibility” under state law. Pl’s Opp’n at 17. Yet “[t]he availability of

interpleader does not depend on the merits of the potential claims against the stakeholder.” Bank

of N.Y. Mellon Tr. Co., Nat’l Ass’n v. Telos CLO 1006-1 Ltd., 274 F. Supp. 3d 191, 212 (S.D.N.Y.

2017) (internal citation omitted). Accordingly, PHEAA underscores how their theory of radically

expanded interpleader would permit an ultimately unsuccessful preemption claim to nonetheless

compel the Federal Government into litigation.1




1
 Plaintiff also asserts that interpleader was improper in Wyeth because the Federal Government
did not assert an “ownership interest or . . . property rights[.]” Pl.s’ Opp’n at 17. Accordingly,
                                               -5-
         Case 3:18-cv-01114-MPS Document 49 Filed 12/14/18 Page 7 of 12



        PHEAA also insists that interpleader is proper only in this case because Education was a

“key participant[]” in the underlying dispute. Pl.’s Opp’n at 18. However, it is not unusual for the

Federal Government to be closely involved in managing its contractor or stating a legal position,

nor was that conduct actionable. Furthermore, interpleader does not hinge on whether a potential

defendant takes an “active participatory role” in a dispute, Pl.’s Opp’n at 11, as interpleader is

generally proper so long as the Plaintiff faces “even the prospect of adverse claims being

asserted[.]” Glenclova Inv. Co. v. Trans-Res., Inc., 874 F. Supp. 2d 292, 302 (S.D.N.Y. 2012)

(internal citation omitted). Plaintiff cannot reinvent the law of interpleader so that it covers some,

but not all, preemption disputes.

        At the very least, allowing interpleader here would encourage plaintiffs in factually similar

cases to interplead the Federal Government into their private disputes. PHEAA itself notes that

there have been at least four other similar actions recently filed across the country, concerning

state regulation of student loan servicers. Pl.’s Opp’n at 8. Interpleader was not even attempted

in any of those cases, nor have any of those courts found Education’s participation necessary under

Rule 19 or otherwise. But permitting interpleader here would, at the very least, spur plaintiffs in

those actions to interplead Education, and force the Government to expend further time and

resources in private litigation.

 II.    PHEAA’s Non-Interpleader Claims Against Education Should Also Be Dismissed.

        As discussed above, interpleader does not provide the appropriate avenue for PHEAA’s

concerns about conflicting demands.        As to the two claims for declaratory judgment which




under Plaintiff’s theory, because Connecticut has not claimed ownership or property interests in
the student loan documents, the claim of interpleader here should be denied.
                                                -6-
         Case 3:18-cv-01114-MPS Document 49 Filed 12/14/18 Page 8 of 12



PHEAA does attempt to raise against Education (purportedly on grounds of field and conflict

preemption), both must fail.

        A.      Neither Rule 19 Nor PHEAA’s New APA Argument Presents a Cause of Action
                Against Education.

        PHEAA tacitly concedes that it has not pled a cause of action against Education, instead

asserting two novel theories—first, that it need not plead a cause of action against Education if

Education is a “necessary party,” and second, that the Court should proceed on the basis of an

imaginary Administrative Procedure Act (APA) claim, which appears nowhere in PHEAA’s

amended complaint. Neither can support Education’s presence as a defendant.

        As Education previously noted, PHEAA has failed to allege a valid legal cause of action

against Education. Fed. Defs.’ MTD at 18-20, ECF No. 43. In its response, PHEAA alludes to

the inherent power of the Court to enjoin unconstitutional actions, Pl.’s Opp’n at 25, but PHEAA

does not allege that Education violated the Constitution. Nor is it clear how Education could

violate Connecticut’s law, see Pl.’s Opp’n at 26, which binds licensed student loan servicers, not

federal agencies. See Conn. Gen. Stat. § 36a-849(b) (“If requested by the commissioner, each

student loan servicer licensee shall make such records available or send such records to the

commissioner . . . .”)).2

        PHEAA further argues that it has properly pled a claim against Connecticut, and that

Education can also be hauled into court simply because PHEAA wants to bind Education to an

order of this Court. Pl.’s Opp’n at 21, 26. PHEAA appears aghast at the notion that a plaintiff



2
  And indeed, as Education previously noted, Fed. Defs.’ MTD at 22 n.2, PHEAA identified no
waiver of sovereign immunity for any such inchoate claim. The APA’s waiver does not apply
because PHEAA has not stated an APA claim, nor does 20 U.S.C. § 1082 apply because PHEAA
seeks injunctive relief, but does not allege that the Secretary has acted outside her statutory
authority.
                                              -7-
         Case 3:18-cv-01114-MPS Document 49 Filed 12/14/18 Page 9 of 12



must plead a cause of action that applies to each defendant. See Pl.’s Opp’n at 25 (“The Federal

Defendants . . . contend that PHEAA must also assert an independent allegation that they have

engaged in . . . conduct that would be wrongful, improper, or in violation of any law” (internal

quotation marks and citations omitted)). But this is black-letter law. See, e.g., Zirkind v. Zirkind,

199 F.3d 1325 (2d Cir. 1999) (noting that a plaintiffs’ claim was “subject to dismissal for failure

to state a claim as to each defendant”).3

       PHEAA creatively attempts to use the Rule 19 standard for joinder of necessary parties as

a substitute for an actual claim against Education. Pl.’s Opp’n at 21-25; see also Pl.’s Opp’n at 26

(“[A]s PHEAA has appropriately stated a declaratory judgment cause of action against the State

Defendants . . . the Federal Defendants are also necessary and proper parties to the declaratory

judgment action.”). But Rule 19 provides no support for this theory, nor does PHEAA identify

any case law relying on Rule 19 as the cause of action against a defendant. 4 Rule 19’s function

is the opposite of what PHEAA suggests, preserving the resources of the court by mandating that

“necessary” parties be joined when possible, and that suits be dismissed when relief would be

impossible because “indispensable” parties cannot be joined. See Fed. R. Civ. P. 19(b) (“If a

person who is required to be joined if feasible cannot be joined, the court must determine whether,

in equity and good conscience, the action should proceed among the existing parties or should be



3
  Indeed, any claim concerning PHEAA’s contract with Education must proceed exclusively
through the procedures in the Contract Disputes Act, 41 U.S.C. § 7101 et seq. See Fed. Defs.’
MTD at 25. Although PHEAA insists that it “does not challenge any term of its Contract with
Education,” Pl.’s Opp’n at 32, that statement is belied by its briefing. See, e.g., Pl.’s Opp’n at 31-
32 (arguing that PHEAA needs relief from this Court so that it can “violate [the C]ontract” with
Education if the Court rules in Connecticut’s favor (alteration in original)).
4
 If the Court did perform the Rule 19 analysis requested by PHEAA, Federal Defendants are not
a “necessary” party. As described in the context of PHEAA’s adequate alternative remedy,
PHEAA may, if successful, get all of the relief it seeks through a lawsuit against Connecticut alone,
and thus the Court “can” afford complete relief.
                                                -8-
        Case 3:18-cv-01114-MPS Document 49 Filed 12/14/18 Page 10 of 12



dismissed.”). Rule 19 is not a plaintiff-protection mechanism that can overcome a defendant’s

motion to dismiss—it provides no basis for jurisdiction over an entity, and does not overcome the

requirements to bring suit in federal court. See Zaretsky v. William Goldberg Diamond Corp., No.

14 CIV. 1113 (SAS), 2014 WL 4160232, at *3 (S.D.N.Y. Aug. 18, 2014) (“Rule 19 does not

require joinder of parties against whom there are no timely or valid claims[.]”).

       PHEAA’s alternative argument that it has pled an APA claim against Education, Pl.’s

Opp’n at 26-29, is belied by the Amended Complaint, which raises no such claim. The phrase

“APA” or “Administrative Procedure Act” appears nowhere in the Amended Complaint, nor does

any citation to any portion of 5 U.S.C. § 706. The Amended Complaint cites 5 U.S.C. § 702 in

the “Jurisdiction and Venue” section as a potential basis for waiver of the Federal Government’s

sovereign immunity, Am. Compl. ¶ 19, but offers no further explanation of any APA theory (such

as what final agency action is challenged, whether Education acted arbitrarily and capriciously,

unlawfully, or failed to act). And while PHEAA’s brief attempts to identify a final agency action,

it fails to even argue that it was illegal in any way. See Pl.’s Opp’n at 27-28. Acknowledging

these deficiencies, PHEAA requests “leave to amend in order to further develop its APA

allegations,” if the Court finds it appropriate. Pl.’s Opp’n at 29. As this request admits, “[a] party

may not use his or her opposition to a dispositive motion as a means to amend the complaint.”

Shah v. Helen Hayes Hosp., 252 F. App’x 364, 366 (2d Cir. 2007) (citing Wright v. Ernst & Young

LLP, 152 F.3d 169, 178 (2d Cir. 1998)).

       Nor does PHEAA show that its instant suit against Connecticut would fail to provide it an

adequate remedy for its alleged dilemma about whether to produce the records to Connecticut,

barring any APA claim. See Fed. Defs.’ MTD at 22-26. PHEAA claims that this suit is inadequate

because if the Court finds no preemption, there is a risk that Education would file some separate



                                                -9-
        Case 3:18-cv-01114-MPS Document 49 Filed 12/14/18 Page 11 of 12



action to prevent disclosure of the records. Pl.’s Opp’n at 28-29. As noted above, this purported

threat is unfounded, as Education has no plans to file such a suit against PHEAA or otherwise

penalize PHEAA for complying with an order of this Court.

       B. PHEAA Cannot Demonstrate Standing for Its Claims Against Education.

       Nor does PHEAA have standing to prosecute any claim against Education, as it fails to

show how it could be concretely injured by Education. PHEAA makes the curious argument that

Education somehow “constrained” or “influenced” Connecticut to enact and enforce its laws

regulating student loan servicing. The notion that a federal agency compelled a state to pass and

enforce laws upon a federal contractor is plainly meritless. And any injury resulting from

Connecticut’s enforcement actions is clearly the result of the independent action of a third party—

Connecticut. See Fed. Defs.’ MTD at 23-24. Nor can PHEAA demonstrate that there is a

“certainly impending” risk that Education will take some enforcement action against PHEAA,

when any such action is dependent on a “chain of contingencies” that includes this Court ruling

that Connecticut’s laws are not preempted, PHEAA producing the records at issue, and Education

deciding to bring some enforcement action. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409-10

(2013). Education has no plans to bring suit against PHEAA in such a scenario, negating any

conclusion that PHEAA’s injury is “certainly impending.” For the same reasons, any claim against

Education is not ripe. See Fed. Defs.’ MTD at 24.

                                        CONCLUSION

       For the reasons given above, the Court should grant Education’s motion to dismiss the

amended complaint and drop Education as a party from this case.




                                              - 10 -
       Case 3:18-cv-01114-MPS Document 49 Filed 12/14/18 Page 12 of 12



Dated: December 14, 2018           Respectfully submitted,



                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   MARCIA BERMAN
                                   Assistant Branch Director

                                   /s/ Rebecca M. Kopplin _
                                   REBECCA M. KOPPLIN
                                   Trial Attorney (California Bar No. 313970)
                                   MICHAEL DREZNER
                                   Trial Attorney (Virginia Bar No. 83836)
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street NW
                                   Washington, D.C. 20005
                                   Telephone: (202) 514-3953
                                   Facsimile: (202) 616-8470
                                   Email: Rebecca.M.Kopplin@usdoj.gov

                                   Counsel for Federal Defendants




                                    - 11 -
